Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application claims priority to a Finnish application # FI20155924 dated 12/07/2015.
DETAILED ACTION
This office action is in response to an amendment application received on 11/03/2020. Applicant has amended claims 1-7. No new claim has been added and no claim has been cancelled. 
For this office action, claims 1-7 have been received for consideration and have been examined. 
Response to Arguments
Rejection under 35 U.S.C. § 112
	Applicant’s amendments to independent claim 5 has been reviewed and found to be persuasive, therefore examiner withdraws the 35 U.S.C. § 112(b) rejection. 
Rejection under 35 U.S.C. § 103
	Applicant’s remarks with respect to qualification of 3rd reference from Rapanen et al., has been reviewed by the examiner and found to be persuasive. Therefore, examiner has withdrawn this rejection and issuing a 2nd non-final office action based on updated search and new found reference. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Schroeder et al., (US20130288644A1) in view of Ruiz et al., (WO-0117310-A1 or WO2001017310A1) and further in view of Ahmavaara et al., (US20040066769A1).
Regarding claim 1, Schroeder discloses:
A method for determining an access right of a user terminal (i.e. User Equipment (UE)/Wireless device 4) to a first network (i.e. a WLAN (e.g., alternate access network), the user terminal including a subscription of a second network (i.e. UE having a SIM card), the method comprising:
receiving, in an access server (i.e. SAMOG WAG 16), an access request message (i.e. Request Identity frame (202)) originated from the user terminal requesting access to the first network, the access request message comprising a data record for a user name and a data [0049] In some examples, subscriber database 26 obtains mobility information (e.g., IMSI/MSISDN values) for subscribers from HLR 24 and associates respective mobility information with subscriber credentials (e.g., usernames/passwords); [0051] Initially, access point 32 requests wireless device 4 identify itself with an EAP over LAN (EAPoL) Request Identity frame (202). Wireless device 4 response with an EAP Response Identity frame containing an identifier for wireless device 4 (e.g., a username) (204));
determining, by the access server, that the data record for the user name and the data record for the password are in a predetermined format (i.e. mapping of username/password to MSISDN) and that at least one of data records comprises data from which a subscriber identity for the second network is derivable ([0053] Subscriber database 26 maps the username to a password (together, the “subscriber credentials”), and subscriber 26 maps the subscriber credentials to a “virtual” IMSI/MSISDN, which may or may not represent the IMSI/MSISDN for the true subscriber associated with the subscriber credentials (218). Subscriber database 26 returns the virtual IMSI/MSISDN and optionally an APN to AAA server 40 (220), which forwards them to SaMOG WAG 16);
receiving, at the server configured to perform authentication-related from the user    terminal, an identification confirmation message (i.e. response message) ([0055] Wireless device 4 may then obtain the IP address assigned by GGSN 22. In this example, wireless device 4 issues a Dynamic Host Configuration Protocol (DHCP)-Discover message using the UE MAC address to SaMOG WAG 16 (236), which reads the stored association between the UE MAC address and the IP address returned in the Create PDP-Context Response message and returns the IP address to wireless device 4. SaMOG WAG 16 and wireless device 4 complete the DHCP process to complete the connection and establish IP connectivity (240));
Schroeder fails to disclose:
	in response to a receipt of the authentication request message, generating, by the server configured to perform authentication-related tasks, an identification request message to the user terminal causing a request of an access code from the user by the user terminal; receiving, at the user terminal, the requested access code; determining, at the user terminal, whether the requested access code matches a stored access code stored in a subscriber module residing in the user terminal; generating, at the user terminal, an identification confirmation message when the requested access code is determined to match the stored access code, the received access code providing access to a secure element of the subscriber module residing in the user terminal to generate authentication data included in the generated identification confirmation message.
However, Ruiz discloses:	in response to a receipt of the authentication request message, generating, by the server configured to perform authentication-related tasks, an identification request message (i.e. requesting the user to input a PIN code) to the user terminal (i.e. Mobile station MS 122) causing a request of an access code (i.e. PIN code) from the user by the user terminal (Page # 11, Line # 20-26; At step 128, the authentication server 114 contacts the MS 122 via the PLMN 120, using conventional wireless methods, and requests the user to transmit via the MS 122 the authentication token that was sent to the remote host 116 in step 127 back to the authentication server 114 via the MS 122 and the PLMN 120. The MS 122 may request the user to input a PlN code before the user can input 25 the authentication token into the MS 122 using an input device such as for example, a keypad);
receiving, at the user terminal, the requested access code (i.e. the PIN code) (Page 11, Line # 24-26; The MS 122 may request the user to input a PIN code before the user can input 25 the authentication token into the MS 122 using an input device such as for example, a keypad. At step 129, the user inputs the PIN code using the keypad of the MS 122); 
determining, at the user terminal, whether the requested access code matches a stored access code stored in a subscriber module residing in the user terminal (Page # 10, Line # 28-29; In one embodiment of the invention, the user authentication is enhanced by challenging the user's individual secret key stored in the SIM 90; Page 11, Line # 24-26; The MS 122 may request the user to input a PIN code before the user can input 25 the authentication token into the MS 122 using an input device such as for example, a keypad. At step 129, the user inputs the PIN code using the keypad of the MS 122); 
generating, at the user terminal, an identification confirmation message (i.e. validation of the PIN code) when the requested access code is determined to match the stored access code (Page # 12, Line 26-29; At step 129, the user inputs the PIN code using the keypad of the MS 122. Once the PIN code has been validated, an application in the SIM within the MS 122 communicates with the MS 122 to prompt the user to input the authentication token received by the remote host 116 in step 127), 
the received access code providing access to a secure element of the subscriber module residing in the user terminal to generate authentication data included in the generated Page # 10, Line # 28-29; In one embodiment of the invention, the user authentication is enhanced by challenging the user's individual secret key stored in the SIM 90).
It would have been obvious to one of the ordinary person skilled in the art before the effective filing date of the claimed invention to modify the Schroeder reference and authenticate a user through stored access code on the subscriber identity module to access requested service, as disclosed by Ruiz.
The motivation to authenticate the user through stored access code is to ensure legitimate user is accessing the requested service.
The combination of Schroeder and Ruiz does not disclose:
	generating, by the access server, an authentication request message from the access server to a server configured to perform authentication-related tasks in the second network based on subscriber information in response to a positive outcome of the determination, the authentication request message comprising the subscriber identity derived at least partly from at least one data record in the access request message; receiving, in the access server, from the server configured to perform authentication-related tasks, information on a positive outcome of the authentication of the subscriber in the second network; and generating, in response to receiving the positive outcome of the authentication, an acknowledgement to the user terminal, the acknowledgement indicating right to access to the first network.
However, Ahmavaara discloses:
i.e. a WLAN access server 40), an authentication request message from the access server to a server (i.e. an authentication server 50) configured to perform authentication-related tasks in the second network based on subscriber information in response to a positive outcome of the determination, the authentication request message comprising the subscriber identity derived at least partly from at least one data record in the access request message ([0043] the WLAN comprises a WLAN access server 40 for establishing a connection to external networks such as the home network 100 or another packet-switched network, e.g. the Internet or an operator or company intranet. The home network 100 may be a GPRS network or a WLAN backbone network and comprises an authentication server 50, with an allocated authentication server database 55 in which subscriber information such as service profile information of each connected terminal device or UE are stored; [0048] When the home authentication server 50 is authenticating the user it checks from the authentication server database 55 whether the user is subscribed to home network services)
receiving, in the access server, from the server configured to perform authentication-related tasks (i.e. account/authentication server 24), information on a positive outcome of the authentication of the subscriber in the second network (FIG. 4; [0064] In successful cases, the authentication server 50 receives a RADIUS Access Accept message from the RADIUS server 130); and
generating, in response to receiving the positive outcome of the authentication, an acknowledgement to the user terminal, the acknowledgement indicating right to access to the first network ([0094] The authentication server 50 adds to the RADIUS Access Accept message an EAP Success message and session keys, and forwards the RADIUS Access Accept message to the WLAN access server 40. In response thereto, the WLAN access server 40 forwards a RADIUS Access Accept message comprising the EAP Success message to the WLAN access point 20 which extracts the EAP Success message and forwards it to the WLAN UE 10).
It would have been obvious to one of the ordinary person skilled in the art before the effective filing date of the claimed invention to modify the references of Schroeder and Ruiz and include a notification of successful authentication as disclosed by Ahmavaara. 
The motivation to include successful notification is to inform the user through user terminal whether access to WLAN network was successful or not.
Regarding claim 5 it is a system and recites the same concept as claim 1  and therefore rejected on same grounds.
Regarding claim 2, the combination of Schroeder, Ruiz and Ahmavaara discloses:
The method of claim 1, wherein the determining that the at least one of the data records comprises data from which the subscriber identity for the second network is derivable comprises deriving of a Mobile Station International Subscriber Directory Number (MSISDN) from at least one data record in the access request message (Schroeder: [0049-0050]).
Regarding claim 3, the combination of Schroeder, Ruiz and Ahmavaara discloses:
The method of claim 1, wherein the determining that the at least one of the data records comprises data from which the subscriber identity for the second network is derivable comprises deriving comprises deriving a Mobile Station International Subscriber Directory Number (MSISDN) or predefined user alias by inquiring it from a predetermined location Schroeder: [0047]).

Claims 4, and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Schroeder et al., (US20130288644A1) in view of Ruiz et al., (WO-0117310-A1 or WO2001017310A1) in view of Ahmavaara et al., (US20040066769A1) and further in view of Carneheim et al., (US6618584B1).
Regarding claim 4, the combination of Schroeder, Ruiz and Ahmavaara fails to disclose:
The method of claim 1, further comprising manipulating a timer value of a timer defining a period of time given for an authentication procedure between the user terminal, an access controller and the access server in response to a positive outcome of the determination.
However, Carneheim discloses:
	a step of manipulating a timer value of a timer defining a period of time given for the authentication procedure between the user terminal, access controller and the access server in response to a positive outcome of the determination (Col. 3, Line # 59-67 – Col. 4, Line # 1-8).
	It would have been obvious to one of the ordinary person skilled in the art before the effective filing date of the claimed invention to modify the references of Schroeder, Ruiz and Ahmavaara and include a timer based authentication procedure, as disclosed by Carneheim. 
	The motivation is to have an efficient authentication system in which access timer can be changed to restrict user access to electronic device. 
Regarding claims 6 and 7, the combination of Schroeder, Ruiz and Ahmavaara fails to disclose:
The method of claim 2 further comprising manipulating a timer value of a timer defining a period of time given for the authentication procedure between the user terminal, access controller and the access server in response to a positive outcome of the determination.
However, Carneheim discloses:
	a step of manipulating a timer value of a timer defining a period of time given for the authentication procedure between the user terminal, access controller and the access server in response to a positive outcome of the determination (Col. 3, Line # 59-67 – Col. 4, Line # 1-8).
	Claim 7 is a method claim and recite the same concept as claim 6 and therefore rejected on same grounds. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED M AHSAN whose telephone number is (571)272-5018.  The examiner can normally be reached on 8:30 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/S.M.A./Patent Examiner, Art Unit 2432                                                                                                                                                                                                        
/Jeffrey Nickerson/Supervisory Patent Examiner, Art Unit 2432